6. 2009 discharge: Council (
- Antes de la votación del considerando C:
Señor Presidente, intervengo simplemente para proponer que figure en el considerando C que se ha llegado a un acuerdo con el Consejo en el caso de las tablas de correspondencia, y que donde dice: "Parliament reiterates its resolve to reach an agreement with the Council as soon as possible on the subject of correlation tables", diga ahora: "Parliament welcomes the agreement reached with the Council on the subject of correlation tables".